PER CURIAM:
Kathryn Duvall appeals the district court’s order granting Defendant’s summary judgment motion on her defamation claim. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order.* See Duvall v. Honeywell Tech. Solutions, Inc., No. 2:06-cv-03544-CWH, 2008 WL 350999 (D.S.C. filed Feb. 6, 2008; entered Feb. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Duvall summarily requests an order redacting all of her personal information and work history from the court’s records, as well as an order sealing the court’s records, because she has not established she is entitled to this relief, we deny Duvall's requests.